WHITE, Judge
(concurring specially).
The conclusion reached in Judge SHANNON’S opinion is justified by the facts of this particular case and is consistent with the literal provisions of the dower statute and the clear preponderance of decisions in point. At this juncture, however, I reaffirm my dissatisfaction with the present status of dower in Florida.
In view of modern realities and the abundant emancipation of married women, I have long since ceased to be impressed by solemn references to the historical sanctity of dower as a perennial favorite of the law; for dower, as presently defined and implemented in Florida, too often results in gross inequity.
Any suggestion that our current version of dower is somehow firmly imbedded in righteousness and justice comes with poor grace in a state which withholds from a surviving husband reciprocal rights by way of curtesy in his deceased wife’s estate.
Dower in Florida needs a thorough reappraisal and overhauling, under sponsorship of The Florida Bar, to remove its grave imbalances and give it a place of deserved respect in the property law of our state.